Simmons, C. J.
1. Where one person, believing he owed another an open store account, gave the other money with which to pay it, and the second person accepted the money and promised to credit on the books the amount actually due and to refund the balance, if any (the books not being accessible at the time), and it subsequently appeared that the one who gave the money to pay the account was not indebted to the other, but the debt he sought to pay was due by his mother, who was subsequently sued by the second party, *608and that judgment was obtained against her, and the amount paid by her: ■Held, that the first person had a right to bring an action for the money so paid by him (which was retained by the second person), and no demand was necessary before he brought his action.
Argued March 8. —
Decided March 25, 1905.
Complaint. Before Judge Taliaferro. ’ City court of Sanders-ville. January 25, 1905.
Howard & Jordan and James K. Hines, for plaintiff.
Evans & Evans, for defendant.
2. The evidence was sufficient to show that the defendant in the court below received the money sued for individually, and not as an officer of a corporation.
3. The plaintiff made out a prima facie case, and the court below erred in granting a nonsuit. Judgment reversed.

All the Justices concur.